Title: From Benjamin Franklin to James Parker, 7 September 1774
From: Franklin, Benjamin
To: Parker, James


Sir,
London, Sept. 7. 1774
I received the Honour of yours, dated July 5. relating to the Act for establishing the Division Line.
It was by a Letter from J. Kinsey, and J. P. Hewlings Esqrs. that I was directed to solicit the Royal Confirmation of that Act: Accordingly when it was obtain’d I sent the two authenticated Copies to those Gentlemen; one by the February Packet, the other by a Ship to Philadelphia; and having since heard that Mr. Kinsey has certainly received one of the Duplicates, and probably the other, I imagine they must be, before this time, communicated to you, so as to make it unnecessary to obtain another Copy, the Expence too being considerable, the former having cost together near £30.
If nevertheless you should find it necessary to have another Copy, I will, upon Intimation immediately procure and send you one. I am, very respectfully, Sir, Your most obedient humble Servant
B Franklin
James Parker Esqr
 
Addressed: To / James Parker Esqr / Perth-Amboy / New Jersey / viâ N York / per Packet.
  Endorsed: London Septemr. 7th: 1774  Doctor Franklin
